                 Case 20-10553-CSS             Doc 823        Filed 07/22/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


  In re:                                                     Chapter 11

  ART VAN FURNITURE,LLC,et al., 1                            Case No. 20-10553(CSS)

                                Debtors.                    ~ (Jointly Administered)

                                                             Re: Docket No. 400


        ORDER GRANTING FINAL APPLICATION OF ALIXPARTNEI~iS,LLP AS
       FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
      CREDITORS FOR THE ALLOWANCE OF COMPENSATION FOIE SERVICES
       RENDERED FOR THE PERIOD MARCH 19,202Q_THROUGH APRIL 6,2020

           Upon the Final Application of AlixPa~tneNs LLP as Financial Advisor to the Offzcial

 ComJnittee of Unsecured Credztorsfor the Allowance ofCompensationfor SeNvices RendeNedfor

 the PeNiod Mach 19, 2020 ThNozsgh ApNil 6, 2020(the "Final Application");2 and due and proper

 notice of the Application having been given; and it appearing that no other or further notice is

 required; and it appearing that the Court has jurisdiction to consider the Application in accordance

 with 28 U.S.C. §§ 157 and 1334 and the Standing Order ofReference dated February 29, 2012;

 and it appearing that venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

 that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that the relief

 requested in the Application is in the best interest of the Committee, the Debtors, the estates, and

 creditors, and after due deliberation, and sufficient cause appearing,




'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, include: Art Van Furniture, LLG (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc.(1484); Sam Levin,Inc.(5198); and Comfort Mattress LLC(4463). The location ofthe Debtors' service
address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan48092.

 2 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Application.


DOGS DE2293871 05233/003
                 Case 20-10553-CSS          Doc 823       Filed 07/22/20   Page 2 of 2




                   IT IS HEREBY ORDERED THAT:

          1.       The Application is granted as provided herein.

          2.       AlixPartners, LLP is hereby allowed a final allowance ofcompensation for services

 rendered to the Official Committee of Unsecured Creditors in the sum of$26,834.50 for the period

 March 19, 2020 through April 6, 2020.

          3.       The Debtors are authorized and directed to make payment of the outstanding

 amount of $26, 34.50 within ten (1 Q} days ofthe entry of this Order.

          4.       This Court shall retain jurisdiction over any and all matters arising from or related

 to the interpretation and/or implementation of this Order.




           Dated: July 22nd, 2020                         CHRISTOPHER S. SONTCHI
           Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE


                                                    -2-
DOGS DE:229387.1 05233/003
